Case 5:17-cv-01302-D Document 58-2 Filed 01/25/19 Page 1 of 2

EXHIBIT 2
Case 5:17-cv-01302-D Document 58-2 Filed 01/25/19 Page 2 of 2

Sarah A. Ramsey

Subject: FW: Smith: Wiley Deposition

From: Gerard Pignato PCL <jerry@rkcglaw.com>
Sent: Tuesday, January 8, 2019 3:39 PM
To: Adam Engel <aengel@meclaw.net>; Greg Andrews <greg@andrews.law>

Subject: RE: Smith: Wiley Deposition

Adam, thank you for your courtesies, but inasmuch as we have withdrawn Battles from our expert witness list, and
because Wiley can only be called if Battles is called, we do not feel the need to depose Wiley. Thanks. Jerry
